UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6421



JAMES A. FILMORE,

                                              Plaintiff - Appellant,

          versus


MRS. JETTER, Sheriff Deputy; MR. MASEY,
Sheriff Deputy; MR. GOODY, Sheriff Deputy; MR.
PARKER, Sheriff Deputy,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-166-AM)


Submitted:   April 25, 2002                   Decided:   May 8, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James A. Filmore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James A. Filmore appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Filmore v. Jetter, No. CA-02-166-AM (E.D. Va.

filed Feb. 13, 2002 & entered Feb. 14, 2002). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2